Citation Nr: 0902848	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left leg/knee 
disability. 

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981, with subsequent service in the Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO denied 
the veteran's claims for service connection for left leg 
problems, to include the left knee, and for heart disease, to 
include hypertension.  In February 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2004, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in June 2004.

In his June 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  A November 2005 letter informed the veteran that 
his hearing was scheduled in December 2005.  Although the 
hearing notification letter was not returned by the U.S. 
Postal Service as undeliverable, the veteran failed to report 
for the scheduled hearing, and has not requested rescheduling 
of the hearing.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008). 

In July 2007, the Board remanded the claims on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in a September 2008 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.  

The Board's decision denying service connection for 
cardiovascular disease, to include hypertension, is set forth 
below.  The claim for service connection for a left leg/knee 
disability is addressed in the remand following the order; 
this matter is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Cardiovascular disease, to include hypertension, was not 
shown in service, the first documented diagnosis of 
hypertension is more than one year after discharge from 
active service, and there is no competent evidence or opinion 
of a nexus between the veteran's current hypertension and 
either his active military service or any period of active 
duty for training (ACDUTRA) during his Reserve service.  


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease, to include hypertension, are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2003 pre-rating letter and an 
August 2007 post-rating letter, the RO/AMC provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for 
cardiovascular disease, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
January 2004 RO rating decision reflects the initial 
adjudication of the claim for service connection after 
issuance of the October 2003 letter.  

The August 2007 VCAA letter specifically informed the veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The August 2007 letter 
also provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman. After issuance of the August 
2007 letter, and opportunity for the veteran to respond, the 
September 2008 SSOC reflects readjudication of the claim for 
service connection for cardiovascular disease, to include 
hypertension.  Hence, the veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA and private treatment records.  Also 
of record and considered in connection with the appeal are 
various statements submitted by the veteran and by  his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board notes during VA mental health treatment in May 
2005, the veteran reported that he was angry when he was 
turned down by Social Security disability.  During VA 
treatment in March 2007, he presented with questions 
regarding Social Security disability, indicating that he had 
applied for disability because he injured his knee on a job, 
and received workman's compensation, but had not been able to 
get disability.  The veteran was referred to vocational 
rehabilitation, and a March 2008 record of VA treatment 
reflects that he was going to vocational rehabilitation.  

The Social Security Administration (SSA) decision regarding 
the veteran's claim for disability benefits is not of record, 
however, as the foregoing treatment record reflects, the 
veteran's claim for SSA benefits was related to his knee, as 
opposed to cardiovascular disease, to include hypertension.  
There has been no argument that the SSA records are pertinent 
to the claim being adjudicated in this decision as to require 
that additional adjudication resources be expended to obtain 
these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

In addition, as is  discussed below, the claim for service 
connection for a left leg/knee disability  is being remanded, 
in part, to obtain vocational rehabilitation and workman's 
compensation records pertinent to that claim.  In this 
regard, as noted above, the veteran himself reported that he 
was awarded workman's compensation for his knee, and the 
records of VA treatment clearly indicate that he was referred 
to vocational rehabilitation because of his knee.  As the 
record reflects that any outstanding vocational 
rehabilitation and/or workman's compensation records are not 
pertinent to the claim for service connection for 
cardiovascular disease, to include hypertension, a remand to 
obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board observes that, with respect to the veteran's 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 
C.F.R. § 3.6.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm). 
 
Considering the record in light of the above, the Board finds 
that service connection for hypertension is not warranted.  

The service treatment records from the veteran's period of 
active service are negative for diagnoses of or treatment for 
cardiovascular disease, to include hypertension.  On 
separation examination in May 1981, blood pressure reading 
was 110/74 and clinical evaluation of the heart was normal.  
Reserve treatment records reflect a blood pressure reading of 
122/76 in October 1989, with normal clinical evaluation of 
the heart, and a blood pressure reading of 130/84 in August 
1990, with normal clinical evaluation of the heart.  

Records of private treatment in  March 2003 reflect that the 
veteran presented with a history of chest discomfort for 
approximately one week.  He reported a history of mild 
hypertension, for which he did not take medication.  Blood 
pressure reading was 143/92.  The impression was that the 
veteran's symptomatology was quite consistent with unstable 
angina.  The veteran underwent a left cardiac 
catheterization, selective coronary angiogram, and left 
ventriculogram, which revealed normal coronary arteries, 
normal left ventricle, and normal hemodynamics.  

Records of VA treatment from March 2003 to August 2008 
reflect hypertensive blood pressure readings with diagnoses 
of and treatment for hypertension.  In May 2003, the veteran 
described continued atypical chest pain, which he reported 
improved with activity.  Blood pressure reading was 158/106, 
and the pertinent assessments were hypertension and atypical 
chest pain, suspect gastroesophageal reflux disease.  The 
most recent record of VA treatment pertinent to the claim for 
service connection for cardiovascular disease, to include 
hypertension, is from April 2008.  The veteran presented to 
reestablish care, and reported that he had been off blood 
pressure medications for several months.  He denied chest 
pain, palpitation, exertional shortness of breath, and 
intermittent wheezes.  Blood pressure reading was 152/110.  
The pertinent impression was hypertension, uncontrolled.  The 
physician noted that there was left ventricle dysfunction per 
myoview in 2006.  A follow-up blood pressure reading five 
days later was 154/110.  

In his June 2007 Informal Hearing Presentation, the veteran's 
representative expressed the veteran's contention that his 
hypertension started during service, and his report that he 
had experienced chest discomfort for years.  However, the 
Board finds that the medical evidence simply does not support 
the  veteran's  assertion that his hypertension had its onset 
in service.  

As indicated above, there is simply no diagnosis of 
cardiovascular disease, to include hypertension, in service 
or during Reserve service.  In fact, the first documented 
hypertensive blood pressure reading is in March 2003, and the 
first diagnosis of hypertension is in May 2003.  The Board 
notes that the first hypertensive blood pressure reading of 
record is more than one year after service discharge, and, 
hence, outside of the period for presumptive service 
connection for hypertension.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, while the medical evidence establishes that the 
veteran does have current cardiovascular disease, 
specifically, hypertension, there is simply no medical 
evidence or opinion even suggesting a relationship between 
hypertension and service, to include any period of ACDUTRA, 
and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In short, there is no 
competent medical evidence to support the claim for service 
connection for hypertension.  

The Board also finds that the record does not reflect that 
the veteran has cardiovascular disease, other than 
hypertension, for which service connection is warranted.  In 
this regard, while the April 2008 record of VA treatment 
includes a finding of left ventricle dysfunction, there is no 
medical evidence or opinion suggesting that such dysfunction 
is related to service.  Additionally, although post-service 
records of VA treatment include complaints regarding and 
assessments of chest pain, there are no medical findings or 
diagnoses to support the existence of underlying 
cardiovascular disease causing that pain.  Rather, the 
assessment during VA treatment in May 2003 was atypical chest 
pain, suspect gastroesophageal reflux disease.  Moreover, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22 (1998).  

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of etiology, or medical 
relationship, between current hypertension and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for cardiovascular disease, to include 
hypertension, must be denied on both direct and presumptive 
bases.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

 
ORDER

Service connection for cardiovascular disease, to include 
hypertension, is denied. 


REMAND

The claims file reflects that further RO action on the 
remaining claim on appeal is warranted.  

Review of the claims file reflects that there are outstanding 
Federal records which may be pertinent to the claim for 
service connection for a left leg/knee disability In this 
regard, during VA mental health treatment in May 2005, the 
veteran reported that he was angry when turned down for  
Social Security disability.  During VA treatment in March 
2007, the veteran presented with questions regarding Social 
Security disability.  He reported that he had applied for 
disability because he had injured his knee on the job, and 
had been awarded workman's compensation, but had not been 
able to get disability.  He specifically stated that he had 
been examined by disability doctors.  However, no records 
regarding a claim for disability benefits with the Social 
Security Administration (SSA) have been associated with the 
claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding a claim for 
disability benefits pertinent to the claim remaining on 
appeal, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 
\On remand, the RO should also obtain and associate with the 
claims file all outstanding VA records.

The e March 2007 record of VA treatment discussed above 
reflects that the veteran was referred to vocational 
rehabilitation.  A March 2008 record of VA treatment reflects 
that the veteran was going to vocational rehabilitation.  
However, as no VA vocational rehabilitation folder has been 
forwarded to the Board., the RO should associate with the 
claims file the veteran's vocational rehabilitation records 
or folder.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board also notes that the claims file currently includes 
outpatient treatment records from the Dorn VA Medical Center 
(VAMC) dated from April 2003 to May 2008 and the Rock Hill 
Community Based Outpatient Clinic (CBOC) dated from March 
2003 to August 2008.  The Board again emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 
613.  Hence, the RO must obtain all outstanding records of 
treatment pertinent to the claim remaining on appeal, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Also, as discussed above, during VA treatment in March 2007, 
the veteran reported that he was awarded workman's 
compensation for his knee.  However, no records regarding the 
award of workman's compensation have been associated with the 
claims file.  Records regarding the veteran's claim for 
workman's compensation may be pertinent to the claim 
remaining on appeal.  Hence, on remand, the RO should 
undertake appropriate action to obtain a copy of the 
determination associated with the veteran's award of 
workman's compensation, as well as copies of all medical 
records underlying that determination.  See 38 C.F.R. 
§ 3.159(c)(1).  

Finally, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  2. The RO should associate with the 
claims file any existing vocational 
rehabilitation records or folder.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

2.,  The RO should obtain all outstanding 
records of treatment pertinent to the 
claim for service connection for a left 
leg condition, to include the left knee, 
from the Dorn VAMC (since May 2008) and 
from the Rock Hill CBOC (since August 
2008).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should obtain from the SSA a 
copy of any decision regarding the 
veteran's claim for disability benefits 
pertinent to the claim for service 
connection for a left leg condition, to 
include the left knee, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should undertake appropriate 
action to obtain the veteran's workman's 
compensation award, and any medical 
records underlying that determination, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

6.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for left leg/knee 
disability in light of all pertinent 
evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


